Citation Nr: 0306166	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from May 6, 1993 to May 17, 1996, and to a 
rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which increased the rating for the veteran's 
lumbosacral strain to 10 percent, effective May 6, 1993.  The 
veteran appealed for a higher rating.  During the pendency of 
the appeal, he was assigned a 40 percent rating, effective 
from May 18, 1996.  In an August 1998 decision, the Board 
denied the appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
March 1999 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision.  Thereafter, the Board remanded 
the claim in February 2000 for additional development.  

Following this additional development, the Board issued a 
decision in February 2003 which denied the appeal.  However, 
it was subsequently discovered that additional evidence had 
been submitted to the RO that was constructively of record at 
the time the Board promulgated this decision, but was not 
actually part of the evidence assembled for the Board's 
reviewed.  Accordingly, the Board issued a decision which 
vacated the February 2003 decision in its entirety.  The 
Board will now readjudicate the merits of the underlying 
claims, to include consideration of the additional evidence 
submitted directly to the RO.

As an additional matter, it is noted that the veteran 
provided testimony at a personal hearing conducted before 
personnel at the RO in February 1995, a transcript of which 
is of record.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain was productive 
of pain and functional impairment, to include slight 
limitation of motion, during the period from May 6, 1993 to 
May 17, 1996.  However, there was no competent medical 
evidence of muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral in standing position, 
during this period.

3.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain is currently 
productive of severe pain and severe limitation of motion of 
the lumbar spine.  However, the competent medical evidence 
does not show that it is manifested by ankylosis of the 
lumbar spine.

4.  The competent medical evidence does not show that the 
veteran's service-connected lumbosacral spine presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain, for the period from May 6, 1993 to May 
17, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain, as of and since May 18, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for higher disability ratings, by various 
documents such as June 1997 Statement of the Case (SOC), the 
multiple Supplemental Statements of the Case (SSOCs), and 
correspondence dated in May 2001.  In pertinent part, the May 
2001 correspondence addressed the applicability of the VCAA 
to the facts of the instant case, including what information 
and evidence the veteran was responsible for, and what 
evidence VA must secure.  The most recent SSOC promulgated in 
September 2002 also noted the applicability of the VCAA, as 
did the vacated Board decision of February 2003.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, and there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the RO accorded the veteran 
multiple examinations in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since the last examination of September 2000.  Although the 
veteran's representative has asserted that this examination 
and its addenda did not satisfy the requirements of the 
Court's Order, for the reasons stated below, the Board finds 
that this examination is adequate for rating purposes.  
Further, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's lumbosacral strain by an October 1986 rating 
decision.  An initial noncompensable (zero percent) rating 
was assigned pursuant to Diagnostic Code 5295, effective July 
30, 1986. 

Ina February 1993 statement, the veteran complained of 
increased back pain that radiated down his right leg.  

An August 1993 VA electromyography (EMG) and nerve conduction 
study (NCS) was normal.  

The veteran underwent a VA medical examination in December 
1993, which indicated that he had no postural abnormality or 
muscle spasm.  Nevertheless, there was pain to palpation of 
the right lower back.  Range of motion testing showed forward 
flexion to 70 degrees, extension to 15 degrees, lateral 
bending on the right and left to 20 degrees and rotation to 
30 degrees bilaterally.  X-rays taken in conjunction with 
this examination revealed spondylolysis at L4, Grade I or 
less.  Diagnosis following examination of the veteran was 
mechanical low back pain with right leg pain.

Subsequent VA outpatient treatment records, dated from March 
1994 through April 1995, showed that the veteran continued to 
complain of pain in his back and right leg.  A new EMG 
conducted in March 1994 to evaluate his right leg pain was 
found to be normal, with no evidence of lumbosacral 
radiculopathy, peripheral neuropathy or myopathy.  

X-rays taken during the period of April to July 1994 revealed 
spondylolysis at L4-5.  Further, a September 1994 bone scan 
confirmed the previous diagnosis of spondylolysis at the 
right aspect of L4.  

Records from October 1994 reflect that the veteran was 
evaluated by the orthopedic clinic as a follow-up to the 
September bone scan.  On examination, range of motion testing 
showed forward flexion of the lumbar spine to 85 degrees, 
negative straight leg raising, deep tendon reflexes of 2+, 
motor strength of 5/5, and no evidence of sensory deficit.  
Diagnosis was low back pain with L4-5 degenerative 
spondylolysis, Grade I.  In addition, the clinician who 
conducted this evaluation noted that the veteran had 
spondylolysis without paresthesia.  

At his February 1995 personal hearing, the veteran testified 
that he was always in pain due to his back disability, and 
that he found little relief from the pain.  For example, he 
testified that he could not sit, stand, or walk for more than 
twenty minutes.  He also testified that the pain affected his 
sleep and prevented him from working.

An April 1995 orthopedic evaluation noted the veteran's 
diagnosis of L4-5 spondylolisthesis and his refusal of 
surgery.  It was also noted that he was scheduled for a 
return to the orthopedic clinic in one year.

The veteran underwent a new VA medical examination in May 
1996.  At this examination he reported that following 
discharge he had worked as a construction worker doing 
electrical, plumbing, and heating work.  He also reported 
that he had experienced mild low back pain since 1992, that 
he fell through a roof while working sustaining an acute 
sprain to his back, and had had gradual worsening of his 
lower back pain, as well as weakness in both legs, right 
greater than left, since that time.  On examination, he was 
noted to have a left antalgic gait, and walked with two 
crutches for support.  Range of motion testing showed forward 
flexion to 30 degrees with greatly increased pain, backward 
extension to 10 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 10 degrees, and rotation to 30 
degrees bilaterally.  In addition, he had positive straight 
leg raise on the right at 45 degrees, negative on the left.  
X-rays revealed a large inferior osteophyte on L4; an 
approximate 1.5 cm spondylolisthesis between L4 and L5; as 
well as possible old fracture of the posterior element and a 
pedicle fracture of L4.  Based on the foregoing, the examiner 
diagnosed severe lower back pain with neurologic symptoms and 
radiographic evidence of spondylolisthesis and possible old 
fracture of posterior element of L4.  

An August 1997 determination by the Social Security 
Administration (SSA) found that the veteran became disabled 
in May 1994.  Diagnoses were chronic pain in lumbar spine, 
disenraone (sic) arthrosis; mixed personality disorder, and 
depression.  Medical records supporting the favorable 
decision were submitted, including the report of an August 
1996 mental status evaluation.  

The veteran underwent a new VA medical examination in October 
1997.  At this examination, he reported a history of back 
pain since 1973 with increased disability after having fallen 
from a roof in 1992.  He gave a history of daily pain at the 
level of nine on a scale from one to ten, and he stated that 
the pain was incapacitating in nature.  However, he also 
indicated that he controlled his symptoms with over-the-
counter-medications, illicit drugs, and a TENS unit.  He was 
wearing the TENS at the time of his examination.  In 
addition, he reported that could not maintain any position, 
either lying or standing, for any extended period of time.  
Nevertheless, he denied any radiation to the upper or lower 
extremities but did report mid-thoracic pain.  

On examination, the veteran was found to have pain to 
palpation of the paraspinal musculature.  Range of motion 
testing showed that he was able to forward flex to 60 
degrees, with pain, and had extreme difficulty with extending 
his spine to the erect position.  He was able to rotate 
bilaterally to 40 degrees and lateral bend to the right and 
the left to 25 degrees.  His neurological evaluation was 
normal, including motor, sensory, and deep tendon reflexes.  
Stretch signs were negative but there was a slight 
instability catch on flexion/extension testing.  X-rays 
revealed an L4-L5 spondylolysis with degenerative disc 
disease at the L4-L5 interspace, and a Grade 1 to 2 
spondylolisthesis.  It was noted that the spondylolysis and 
spondylolisthesis were stable and that the intervertebral 
disc spaces were well maintained.  Further, there were 
moderate degenerative changes throughout the upper lumbar and 
lower thoracic spine.  Diagnosis following examination of the 
veteran was segmental instability with degenerative disc 
disease, L4-L5, symptoms primarily mechanical.  "No evidence 
of neurological impairment, veteran noted to weigh more than 
300 pounds."

Pursuant to the joint motion, VA accorded the veteran a new 
orthopedic examination in September 2000, at which the 
examiner indicated that the claims file had been reviewed.  
The report also notes that the veteran had been taking 
Darvocet for the prior two weeks, twice a day.  On 
examination, he had 80 degrees flexion and 15 degrees 
extension, although with any motion he was slow in movement 
and grimaced.  He had to perform Gower's motion to get back 
up after flexion.  He could rotate and bend 20 degrees 
bilaterally.  The examiner set forth a review of 1997 
radiographic examination reports.  The assessment was 
dorsolumbar back pain with mild right lower extremity 
radicular symptoms.  Moreover, the examiner commented that 
the veteran exhibited weakened movement and fatigability, but 
not incoordination.  The examiner also reviewed the actual 
ranges of motion set forth in the December 1993 VA 
examination report, and concluded that the veteran did not 
appear to have increased loss of motion and that his flexion, 
bending and rotation were similar.  In addition, the examiner 
stated that he did not see any more evidence of loss of 
motion, or any further change in the veteran's condition from 
his last impairment rating.  

In two March 2001 addenda, the VA examiner stated that the 
question had been posed as to whether the veteran's pain 
and/or flare-up of pain currently resulted in additional 
functional impairment.  The examiner noted that the veteran 
reported a high amount of pain, and that it was a subjective 
complaint.  Further, the examiner noted that he was unable to 
state whether the veteran's complaint of pain was higher than 
at the time of the physical examination, as his physical 
examination did not indicate much pain in the way of 
grimacing, and at any rate pain was subjective.  The examiner 
also stated that he was unable to make a requested 
determination as to whether the May 1993 and May 1996 VA 
examination findings were evidence that the veteran's 
lumbosacral strain resulted in additional limitation of 
function due to painful motion, flare up, pain, weakened 
movement, excessive fatigability or incoordination. 

By a November 2002 statement, the veteran's attorney 
contended that the September 2000 VA examination report and 
its addenda did not satisfy the requirements of the joint 
motion which was the basis for the Court's March 1999 Order.  
In essence, it was contended that the examination report did 
not adequately evaluate the affect of pain on limitation of 
motion as required under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, the attorney contended that the evidence, 
including an attached September 2002 X-ray report, showed 
that the veteran's spine had worsened over the years.  For 
example, it was noted that the September 2002 X-ray showed a 
5 mm displacement at the L4-5 level, while the earlier May 
1996 X-ray showed a 1.5 mm displacement.  Moreover, the 
attorney indicated that the veteran should be evaluated 
pursuant to Diagnostic Code 5293, for intervertebral disc 
syndrome.

The September 2002 X-ray report revealed defects in the pars 
interarticularis at L4 with approximately 5 mm of anterior 
displacement of L4 on L5.  Also, there was some generalized 
anterior osteophytes noted throughout the lumbar spine.  
Overall impressions were spondylolysis L4, with 
spondylolisthesis L4 on 5; and mild degenerative spurring.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

Other potentially applicable criteria can be found at 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

The Board acknowledges that there is X-ray evidence of post-
traumatic changes or arthritis, and degenerative disc disease 
of the lumbar spine, including the most recent X-ray report 
of September 2002.  However, with respect to any post-
traumatic arthritis, this disability is to be rated on the 
basis of limitation of motion of the part affected.  38 
C.F.R. § 4.71a, Code 5010-5003.  The Board has already 
determined that Diagnostic Code 5292 is a potentially 
applicable in the instant case.  With respect to the 
degenerative disc disease, the Board notes that service 
connection is not in effect for such a disability.  
Consequently, neither the prior nor revised versions of 
Diagnostic Code 5293, intervertebral disc syndrome, are 
applicable in the instant case.  Further, service connection 
is not in effect for spondylolysis either.  Even if it were, 
such a disability of the lumbar spine is most closely related 
to arthritis (38 C.F.R. § 4.20) and is therefore also rated 
on the basis of limitation of motion.

The Board also notes that a fracture of L-4 was suspected 
upon X-ray examination in June 1996 but, aside from the fact 
that service connection is not in effect for a vertebral 
fracture, subsequent X-rays failed to such a fracture, 
including the September 2002 X-ray report.  In any event, 
there is no radiographic evidence of deformity of a vertebral 
body to support a separate 10 percent rating.  See Note 
following Diagnostic Code 5285.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess 10 percent for lumbosacral strain for the 
period from May 6, 1993, to May 17, 1996, nor a rating in 
excess of 40 percent thereafter.  

With respect to the period from May 6, 1993, to May 17, 1996, 
the Board finds that the competent medical evidence reflects 
that the veteran's service-connected lumbosacral strain was 
productive of pain and resulting functional impairment, to 
include slight limitation of motion.  However, the competent 
medical evidence, to include the December 1993 VA medical 
examination and VA outpatient treatment records, do not show 
that this disability was manifest by muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral 
in standing position.  As such, the veteran  does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5295 during the pertinent 
period.

As already indicated above, the Board finds that even when 
taking into account the veteran's complaints of pain, the 
competent medical evidence indicates no more than slight 
limitation of motion for the period from May 6, 1993, to May 
17, 1996.  For example, on the December 1993 VA medical 
examination, range of motion testing showed forward flexion 
to 70 degrees, extension to 15 degrees, lateral bending on 
the right and left to 20 degrees and rotation to 30 degrees 
bilaterally.  Subsequent records from October 1994 showed 
forward flexion of the lumbar spine to 85 degrees.  Thus, his 
range of motion actually improved during the period from 1993 
to 1994.  

The Board also finds that the factors to be considered under 
38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, supra, do not 
warrant a rating in excess of 10 percent during this period.  
Granted, the veteran's own complaints of low back pain during 
the relevant period are entitled to probative weight.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
there are no objective medical records showing that, during 
this pertinent period, his pain resulted in at least moderate 
limitation of lumbar motion, as required for the next higher 
rating of 20 percent under Diagnostic Code 5292.  
Specifically, there is no objective medical evidence to show 
that pain, flare-ups of pain, weakened movement, excess 
fatigability, or incoordination resulted in any additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under any of the applicable rating 
criteria.  The Board notes that the September 2000 VA 
examiner indicated in his addenda that any opinion on whether 
the veteran had any additional functional impairment due to 
such symptoms during this pertinent period would be 
speculative at best.  Absent any objective evidence of 
additional loss of motion due to pain or any other subjective 
finding, the Board finds that the veteran's complaints of 
pain, from May 6, 1993 to May 17, 1996, are appropriately 
contemplated by the 10 percent evaluation in effect during 
that time, and additional compensation based on functional 
loss and loss of motion is not warranted.

The Board is cognizant of the contentions of the veteran's 
attorney that the September 2000 VA examination and its 
addenda do not satisfy the directives of the joint motion, 
nor those of DeLuca in general.  However, the opinions of the 
VA examiner as to the affect the veteran's pain has on 
functional impairment was based upon both an objective 
examination of the veteran's back and a review of his claims 
file.  Nothing in the record indicates that the objective 
findings made on this examination were inaccurate.  Moreover, 
no competent medical evidence has been submitted to refute 
his opinion that an accurate assessment could not be made 
regarding whether there was additional functional impairment, 
to include increased loss of motion, due to back pain.  
Consequently, the Board concludes that this examination 
report and its addenda are adequate for rating purposes.

Regarding the period as of and since May 18, 1996, the Board 
finds that the competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain is currently 
productive of severe pain and severe limitation of motion of 
the lumbar spine.  However, the veteran's current 40 percent 
rating is the maximum schedular rating allowed under 
Diagnostic Codes 5292 or 5295.  As such, a higher schedular 
rating cannot be assigned even when taking into consideration 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board further notes that the veteran's service-connected 
lumbosacral strain does not involve ankylosis of the lumbar 
spine (i.e., the spine fixed in one position), let alone 
unfavorable ankylosis of the lumbar spine as required for a 
50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5289.  No such findings were made on the multiple examination 
reports of the veteran's back, nor the multiple X-ray reports 
thereof.  Moreover, the Board notes that the September 2000 
VA clinician indicated at that time and again in a March 2001 
addendum that, while the veteran exhibited weakened movement 
and fatigability, and complained of pain, he did not appear 
to have increased loss of motion.  The examiner also noted 
that he did not see any more evidence of loss of motion, or 
any further change in the veteran's condition from his last 
impairment rating.  As detailed above, the Board has 
determined that this examination report and its addenda are 
adequate for rating purposes.

The Board acknowledges that the veteran's attorney contended 
that the September 2002 X-ray report showed that the 
veteran's spine was getting worse, in that it showed a 5 mm 
displacement at the L4-5 level, while the earlier May 1996 X-
ray showed a 1.5 mm displacement.  However, osetoarthritic 
changes, as well as narrowing or irregularity of the joint 
space, are some of the criteria contemplated by the 40 
percent rating under Diagnostic Code 5295.  Moreover, the 
Board has already determined that the criteria found at 
Diagnostic Code 5293 for intervertebral disc syndrome are not 
for consideration in the instant case.  Even if this criteria 
were for consideration, the veteran would still not be 
entitled to a rating in excess of 40 percent under either the 
prior or revised version of Diagnostic Code 5293.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
In pertinent part, the Board notes that while disc disease of 
the lumbar spine was noted in October 1997, the VA examiner 
at that time also opined that there was no neurological 
impairment and, following the most recent VA examination, the 
veteran's radicular symptoms were classified as mild.  Under 
these circumstances, a rating in excess of 40 percent would 
not be warranted under Code 5293 even if service connection 
was in effect.   

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 10 percent for lumbosacral 
strain from May 6, 1993 to May 17, 1996, nor a rating in 
excess of 40 percent thereafter.  Thus, the Board concludes 
that the preponderance of the evidence is against these 
claims, and they must be denied.  In making this 
determination, the Board was cognizant of the veteran's 
complaints of pain, and specifically considered the 
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca, supra.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of low back pain which would warrant a 
schedular rating in excess of the 10 and 40 percent 
evaluations currently in effect.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances that render 
impractical the application of the regular rating criteria to 
his service-connected lumbosacral strain.  He has not shown 
that his service-connected lumbosacral strain has required 
frequent periods of hospitalization.  There is no evidence, 
such a statement from an employer, showing that the veteran 
has been economically harmed, solely by his service-connected 
lumbosacral strain, beyond the degrees of disability 
anticipated by his 10 percent and 40 percent evaluations.  In 
this regard, the Board observes that the veteran's favorable 
August 1997 SSA decision provides that, in addition to his 
primary diagnosis of chronic pain in the lumbar spine and 
disenraone (sic) arthrosis, he had a secondary diagnoses of a 
mixed personality disorder and depression that contributed to 
his unemployability.  The report of an August 1996 mental 
status evaluation, conducted in connection with the veteran's 
SSA claim, supports the conclusion that his non-service-
connected psychiatric disability contributes to his 
unemployability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected lumbosacral strain is exceptional 
in nature or by itself causes a marked interference with 
employment so as to render impractical the application of the 
regular schedular standards during either period of time in 
question.  Further, there is no evidence that he had frequent 
periods of hospitalization during either period.  As there is 
no objective evidence showing that the veteran's service-
connected lumbosacral strain, by itself, has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from May 6, 1993 to May 17, 1996, is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, as of and since May 18, 1996, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

